Title: To Thomas Jefferson from Charles Yancey, 28 March 1807
From: Yancey, Charles
To: Jefferson, Thomas


                        
                            Dear Sir.
                            
                            March 28th. 1807.
                        
                        Yours of the 8th instant has come to hand per last mail; & I have fully complied with Colo. Randolfs
                            request. it was with pleasure I could serve him in such a small matter but with regret he could no longer serve us in
                            Congress: I have always thought him possessed of that zeal & attachment to his constituents that ought to characterize
                            every representative of a free people. do me the favor to read this letter to him, & tell him, old friend Baptist Woods is
                            a Candidate for the county. I suppose he has been informed of our worthy fellow Citizen W.C. Nicholas’s offering to supply
                            his place. permit me to make use of this opportunity, of assuring you of my full & entire approbation of your
                            conduct since you have been engaged in the important office of representative of the american Nation & be assured of my
                            high consideration & esteem.
                        
                            Charles Yancey
                            
                            Albemarle
                        
                    